IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-56,955-03


ANDRIE SMITH, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F00-02104-T IN THE 283rd JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he requested information on June 27, 2010
concerning the cost of copies of a motion for new trial and a statement of facts from the above-numbered case.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Dallas County, is ordered to file a response, addressing whether they received such a request from
relator and, if so, detailing the nature of their response. If the District Clerk  received such a request
from relator, copies of the request and any responses made to the request shall be included in the
response to this order. 
	This motion for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days
of the date of this order.


Filed: October 13, 2010
Do not publish